Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 1/26/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunker et al. (US 2004/0040448) in view of Marella et al., Evaluation of commercially available, wide-pore ultrafiltration membranes for production of α-lactalbumin–enriched whey protein concentrate, Midwest Dairy Foods Research Center, Department of Dairy Science, and Department of Agricultural and Biosystems Engineering, South Dakota State University, Brookings 57007 (2011).
Regarding Claims 1-2, Dunker (‘448) teaches a method for filtering milk (See Abs., FIGs 1-3 and Claims.), the method comprising: filtering milk with a micro filter to produce a micro-pore retentate and a micro-pore permeate (See paras. 19 and 21, FIG-1 and Claim #3.), 

    PNG
    media_image1.png
    685
    642
    media_image1.png
    Greyscale

ultra-filtering the micro-pore permeate to produce an ultra-filtered retentate and an ultra-filtered permeate (See para. 20, FIG-1 and Claim #1.), nano-filtering the ultra-filtered permeate to produce a nano-filtered retentate and a nano-filtered permeate (See para. 22, FIG-1 and Claim #1.), and performing reverse osmosis on the nano-filtered permeate to produce a reverse osmosis retentate and a reverse osmosis permeate (See paras. 22 and 24, FIG-1 and Claim #1.); wherein the pore size of the membranes for microfilters being larger than the other filters and the material of dairy being retained (See paras. 20-23 and FIG-3.); wherein the milk proteins are removed by the wider pore opening membranes including what are described as microfilters and ultrafilters (See FIG-3.),

    PNG
    media_image2.png
    687
    803
    media_image2.png
    Greyscale

 however, fails to expressly describe a wide-pore filter and specifying the makeup of the retentate and permeate of each of the filters; wherein a smallest molecule of the wide-pore retentate is between 25 kDa and 350 kDa.
Whether a membrane for separating dairy materials is described as “wide-pore” or “micro-pore” or “ultra-pore” is in part semantics.
Marella teaches using “wide-pore” ultrafiltration membranes for production of alpha-lactalbumin enriched whey protein concentrate that has been separated from beta-lactoglobumin (See FIGs 1 and 7 and pp. 1165-1166, 1173, where the openings are 50-100 kDa.).

    PNG
    media_image3.png
    393
    462
    media_image3.png
    Greyscale

Marella gives a specific example as illustrated in FIG-7 where a beta-lactoglobumin rich stream is separated from an alpha-lactalbumin rich stream by means of a 50kDa “wide-pore”/micro membrane.

    PNG
    media_image4.png
    701
    465
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time of filing since Dunker’s (‘448) membranes that are described as being micro membranes fall within Applicant’s definition of “wide-pore” membranes as they separate the same or substantially the same materials.  This is further supported by Marella which discusses “wide-pore” membranes for separating the same types of materials as described by Dunker (‘448) and claimed.
It thus would have been obvious to a person having ordinary skill in the art with Dunker (‘448) and Marella before them the separation process as described by Dunker (‘448) would have the same 
Regarding Claim 3, Dunker (‘448) teaches separating whole milk into cream and skim milk prior to the filtering with the wide-pore filter, wherein filtering milk with the wide-pore filter comprises filtering skim milk with the wide-pore filter (See para. 20 and FIGs 1-2 where butter fat (cream) is filtered from the whole milk to produce skim milk.).

    PNG
    media_image5.png
    772
    397
    media_image5.png
    Greyscale

Regarding Claim 4, Dunker (‘448) teaches combining at least a portion of each of the cream, the wide-pore retentate, the ultra-filtered retentate, and the reverse osmosis retentate to produce a filtered milk product (See paras. 31+ where one or more of the components are combined to produce the desired compositions with desired fat, protein, minerals and lactose.).
Regarding Claim 5, Dunker (‘448) teaches treating the filtered milk product with a lactase enzyme (See para. 17.).
Regarding Claim 6, Dunker (‘448) teaches separating whole milk into cream and skim milk prior to the filtering with the wide-pore filter (See para. 20 and FIGs 1-2 where butter fat (cream) is filtered from the whole milk to produce skim milk.); and micro-filtering the skim milk prior to filtering with the wide-pore filter to produce a micro-filtered retentate and a micro-filtered permeate, wherein filtering milk with the wide-pore filter comprises filtering the micro-filtered permeate (See para. 20 and FIGs 1-2.), however, fails to expressly disclose wherein the micro-filtered retentate comprises casein.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Dunker’s (‘448) stream would comprise casein as the same type of milk is being filtered with the same type of filters.
Regarding Claim 7, Dunker (‘448) teaches mixing at least a portion of two or more of the cream, the micro-filtered retentate, the wide-pore retentate, the ultra-filtered retentate, the reverse osmosis retentate, and the reverse osmosis permeate to form a mixture  (See paras. 31+ where one or more of the components are combined to produce the desired compositions with desired fat, protein, minerals and lactose.).
Regarding Claim 8, Dunker (‘448) teaches further comprising subjecting the ultra-filtered retentate to a diafiltration step to produce a diafiltered permeate and a diafiltered retentate (See paras. 19+, 27 and FIG-1.)
Regarding Claim 9, Dunker (‘448) teaches further comprising subjecting the wide-pore retentate to a diafiltration step to produce a diafiltered permeate and a diafiltered retentate (See paras. 19+, 27 and FIG-1.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	January 27, 2021